                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


LINDA S. HARPER,

       Plaintiff,

v.                                                      Case No. 8:18-cv-2329-T-CPT

ANDREW M. SAUL,
Commissioner of
Social Security, 1

      Defendant.
___________________/


                                      ORDER

       The Plaintiff seeks judicial review of the Commissioner’s denial of her claim

for Disability Insurance Benefits (DIB).        For the reasons discussed below, the

Commissioner’s decision is affirmed.

                                           I.

       The Plaintiff was born in 1962 and has past relevant work experience as an

accounting clerk. (R. 99, 101). In April 2014, the Plaintiff applied for DIB, alleging

disability beginning on January 22, 2010, due to anxiety, depression, fibromyalgia,

carpal tunnel syndrome, degenerative disc disease, hip, pelvis, back, and knee


1
  Andrew M. Saul became the Commissioner of Social Security on June 17, 2019. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul is substituted for Acting
Commissioner Nancy A. Berryhill as the Defendant in this suit.
problems, and cervical and lumbar spine impairments. (R. 147, 269-71, 298). The

Social Security Administration denied her application both initially and on

reconsideration. (R. 146, 157).

        At the Plaintiff’s request, an Administrative Law Judge (ALJ) conducted a

hearing on the matter on May 17, 2016. (R. 93-120). The Plaintiff was represented by

counsel at that hearing and testified on her own behalf. A vocational expert (VE) also

testified.

        In a decision dated August 22, 2016, the ALJ found that the Plaintiff: (1) was

insured for DIB through December 31, 2011, and had not engaged in substantial

gainful activity since her alleged onset date of January 22, 2010; (2) had the severe

impairments of polyneuropathy, degenerative joint disease of the knees, and

degenerative disc disease of the cervical and lumbar spines; (3) did not, however, have

an impairment or combination of impairments that met or medically equaled the

severity of any of the listed impairments; (4) had the residual functional capacity

(RFC) to perform a wide range of sedentary work subject to some additional functional

and environmental limitations; and (5) based upon the VE’s testimony, could perform

her past relevant work as an accounting clerk. 2 (R. 79-86).

        Of particular relevance here, with respect to the Plaintiff’s mental health, at step

three of her analysis the ALJ considered the four areas of mental functioning—known

as the “Paragraph B” criteria—used in the disability process for evaluating mental


2
 The bolded portion of the ALJ’s vocational finding states that the Plaintiff was “capable of
performing her past relevant work as an ‘Accounting Clerk.’” (R. 85). The remainder of that
section, however, states the opposite and appears to be a drafting error. (R. 86).


                                             2
impairments. 3 The ALJ determined that the Plaintiff’s alleged mental impairments

did not satisfy the “Paragraph B” criteria for Listing 12.04 (affective disorder) and

Listing 12.06 (anxiety-related disorder). (R. 80). In making this determination, the

ALJ found that the Plaintiff had mild restrictions in activities of daily living and social

functioning, but moderate difficulties in concentration, persistence, or pace. (R. 80-

81). Based on this determination as well as the rest of her findings, the ALJ concluded

that the Plaintiff was not disabled. (R. 86).

        The Plaintiff requested review of the ALJ’s decision, which the Appeals

Council granted. (R. 252, 254-57). In affirming the ALJ’s disability determination,

the Appeals Council largely agreed with the ALJ’s conclusions at steps one through

four. (R. 8). The Appeals Council, however, disagreed with the ALJ’s assessment as

to the “Paragraph B” criteria. Id. Specifically, the Appeals Council found the ALJ’s

conclusion that the Plaintiff had no severe mental impairment incompatible with her

determination that the Plaintiff had moderate difficulties in concentration, persistence,

or pace. Id. The Appeals Council instead found that the Plaintiff had no more than

mild difficulties in concentration, persistence, or pace and confirmed the ALJ’s finding




3
 These four areas of mental functioning are “used to rate the severity of mental impairments
at steps two and three of the sequential evaluation process” and “consist of: (1) activities of
daily living; (2) social functioning; (3) concentration, persistence, or pace; and (4) episodes of
decompensation as defined under section 12.00C4.” Daniels v. Berryhill, 2019 WL 438046, at
*5 n.5 (M.D. Fla. Feb. 4, 2019) (citing 20 C.F.R., Part 404, Subpart P, Appendix 1).


                                                3
of no severe mental impairments. Id. 4 Accordingly, the Appeals Council concluded

that the Plaintiff was not disabled through her date last insured. (R. 10).

        The Appeal Council did not subsequently elect to revise its decision and it

therefore became the final decision of the Commissioner.

                                               II.

        The Social Security Act (the Act) defines disability as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see also

20 C.F.R. §§ 404.1505(a), 416.905(a). 5 A physical or mental impairment under the

Act “results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.”

42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

        To determine whether a claimant is disabled, the Social Security Regulations

(Regulations) prescribe “a five-step, sequential evaluation process.” Carter v. Comm’r

of Soc. Sec., 726 F. App’x 737, 739 (11th Cir. 2018) (citing 20 C.F.R. § 404.1520(a)(4));

see also 20 C.F.R. § 416.920(a)(4). 6 Under this process, an ALJ must determine


4
  The Appeals Council noted that the “Paragraph B” criteria were revised on January 17, 2017,
and evaluated the Plaintiff’s functioning under the new criteria as well. (R. 8-9). In doing so,
it concluded that the Plaintiff had no more than mild restrictions in each of the revised
“Paragraph B” criterion. (R. 9).
5
  Unless otherwise indicated, all citations to the Code of Federal Regulations are to the version
in effect at the time of the ALJ’s decision.
6
  Unpublished opinions are not considered binding precedent but may be cited as persuasive
authority. 11th Cir. R. 36-2.


                                               4
whether the claimant: (1) is performing substantial gainful activity; (2) has a severe

impairment; (3) has a severe impairment that meets or equals an impairment

specifically listed in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) has the RFC to

perform past relevant work; and (5) can perform other work in the national economy

given her RFC, age, education, and work experience. Carter, 726 F. App’x at 739

(citing Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004); 20 C.F.R. §§

404.1520(a)(4), 416.920(a)(4)). While the claimant has the burden of proof through

step four, the burden temporarily shifts to the Commissioner at step five. Sampson v.

Comm’r of Soc. Sec., 694 F. App’x 727, 734 (11th Cir. 2017) (citing Jones v. Apfel, 190

F.3d 1224, 1228 (11th Cir. 1999)). If the Commissioner carries that burden, the

claimant must then prove that she cannot perform the work identified by the

Commissioner. Id. In the end, “the overall burden of demonstrating the existence of

a disability . . . rests with the claimant.” Washington v. Comm’r of Soc. Sec., 906 F.3d

1353, 1359 (11th Cir. 2018) (quoting Doughty v. Apfel, 245 F.3d 1274, 1280 (11th Cir.

2001)).

          If a claimant is dissatisfied with an ALJ’s decision, she may request that the

Appeals Council review the action. 20 C.F.R. §§ 404.967, 416.1467. If the Appeals

Council grants review, it may then affirm, modify, or reverse the ALJ’s decision and

remand the matter back to the ALJ. 20 C.F.R. §§ 404.970, 404.979, 404.981. In doing

so, the Appeals Council must engage in a de novo evaluation of the record evidence,

including any new and material evidence submitted to it that relates to the date on or

before the ALJ's decision. 20 C.F.R. §§ 404.976, 404.979. The Appeals Council’s



                                            5
decision is binding unless it subsequently elects to revise it, and it is subject to judicial

review in federal court as the final decision of the Commissioner.               20 C.F.R.

§§ 404.981, 404.984; Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1261 (11th

Cir. 2007).

       Judicial review is limited to determining whether the Commissioner’s decision

is supported by substantial evidence and whether he applied the correct legal

standards. See 42 U.S.C. § 405(g); Hargress v. Soc. Sec. Admin., Comm’r, 883 F.3d 1302,

1305 n.2 (11th Cir. 2018) (citation omitted). “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as adequate

to support a conclusion.” Hargress, 883 F.3d at 1305 n.2 (quoting Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)). In evaluating whether substantial

evidence supports the Commissioner’s decision, the Court “may not decide the facts

anew, make credibility determinations, or re-weigh the evidence.” Carter, 726 F.

App’x at 739 (citing Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)). While

the court accords deference to the Commissioner’s factual findings, “no such deference

is given to [his] legal conclusions.” Keel-Desensi v. Berryhill, 2019 WL 1417326, at *2

(M.D. Fla. Mar. 29, 2019) (citations omitted).

                                            III.

       The Plaintiff argues on appeal that the Commissioner did not properly consider

her mental impairments and their impact on her ability to perform her past work as an

accounting clerk. (Doc. 14 at 7-11). The Commissioner counters that the Appeals

Council’s decision is supported by substantial evidence and that, while the Plaintiff



                                             6
complains about certain of the ALJ’s findings, she fails to point to any error in the

Council’s de novo review and evaluation of her mental health issues. Id. at 11-15.

       Upon thorough consideration of the record and the parties’ submissions, the

Court finds no cause for reversal or remand.

       The Plaintiff’s challenge to the Commissioner’s decision largely focuses on the

ALJ’s conclusions about the Plaintiff’s moderate difficulty in maintaining

concentration, persistence, or pace and its effect on her ability to perform complex

work-related tasks. (Doc. 14 at 8-9). The Plaintiff, however, overlooks the fact that

the Appeals Council explicitly rejected the ALJ’s findings in this regard. As such, the

Plaintiff’s efforts to attack the ALJ’s reasoning as to her mental impairments are

unavailing.

       The Plaintiff’s attempts to undermine the Appeals Council’s decision fare no

better. Although the Plaintiff describes the Council’s methods as “mechanistic,” id. at

9, she fails to offer any meaningful argument, contention, or citation to the record that

calls into question the Council’s conclusion that she had only mild difficulties in

concentration, persistence, or pace. Despite the Plaintiff’s urging to the contrary, the

Court finds no error in the Council’s assessment of her mental limitations. Indeed, as

discussed below, such findings are supported by substantial evidence, and the Plaintiff

fails to demonstrate otherwise.

       As noted above, the Plaintiff lost her insured status for purposes of DIB on

December 31, 2011, and thus was required to prove disability prior to that date. Moore,

405 F.3d at 1211; 42 U.S.C. §§ 416(i)(3), 423(a) & (c); 20 C.F.R. §§ 404.101, 404.130,



                                           7
404.131. While the administrative process is inquisitorial, not adversarial, the Plaintiff

bears the burden of proving she is disabled, and, consequently, is responsible for

producing evidence in support of her claim. Ellison v. Barnhart, 355 F.3d 1272, 1276

(11th Cir. 2003) (citing 20 C.F.R. §§ 416.912(a), 416.912(c)).

       As both the Commissioner and the Plaintiff tacitly accede, the record relating

to the Plaintiff’s mental health during the relevant period is limited. In fact, the

evidence from this time frame consists of the treatment records and the November

2011 medical source statement of the Plaintiff’s primary care physician, Dr. John

Miles. (R. 433-35, 931-40, 943-50). Dr. Miles’s notes from 2010 and 2011 reference

the Plaintiff’s diagnosis of depression and treatment with Effexor but do not include

any mental status examinations or indicate that the Plaintiff reported any

psychological symptoms. (R. 931-40, 943-50). In his medical source statement, Dr.

Miles stated that the Plaintiff was diagnosed with major depression and opined that

she was incapable of low-stress jobs. (R. 433-35).

       At step four of the sequential evaluation process, the ALJ—and the Appeals

Council by its adoption of the ALJ’s step-four finding in its entirety—acknowledged

Dr. Miles’s opinions but gave them little weight. (R. 8, 83-84). To support its finding

that the Plaintiff’s mental impairments were non-severe, the Appeals Council instead

relied on the opinions of two state agency consulting psychologists, Drs. Barbara

Lewis and Frances Martinez. (R. 8). Drs. Lewis and Martinez reviewed the Plaintiff’s

disability claim in 2014 and found insufficient evidence to establish a mental

impairment during the relevant period. (R. 152-53, 163-64). Finding these opinions



                                            8
“congruent with the totality of the medical evidence on record,” the Appeals Council

accorded them great weight. (R. 8).

       The Plaintiff does not challenge the Commissioner’s assessment of the opinions

of Dr. Miles or the two consulting psychologists, Drs. Lewis and Martinez. In the

absence of such a challenge and based upon its review of the record, the Court finds

no reversible error in the Commissioner’s determination that the Plaintiff’s mental

impairments were non-severe and had no functional impact upon her ability to

perform work-related tasks. To the contrary, the Commissioner satisfied his duty to

evaluate the severity of the Plaintiff’s mental impairments, as well as to assess any

work-related mental limitations in arriving at the Plaintiff’s RFC.

                                            IV.

       For the foregoing reasons, it is hereby ORDERED:

       1.         The Commissioner’s decision is affirmed.

       2.         The Clerk is directed to enter Judgment in the Defendant’s favor and to

close the case.

       DONE and ORDERED in Tampa, Florida, this 16th day of August 2019.




Copies to:
Counsel of record




                                             9
